BARRETT, District Judge.
The bankrupt was adjudicated a voluntary bankrupt on May 25, 1921. Under such proceedings he never sought a discharge. More than 18 months after the filing of the first petition, he filed a second voluntary petition, under which he is seeking a discharge. Fletcher, who, with others, was a creditor at the time of both the first and second petitions, objects to the grant of the discharge because it was not sought under the first petition and more than 18 months have elapsed since the filing of such first petition.
The authorities against the right to such discharge as affecting debts in existence at the time of the filing of the first petition in bankruptcy are overwhelming. Collier on Bankruptcy (13th Ed.) vol. 1, pp. 488 and 566, and citations. The identical question has been decided by the Circuit Court of Appeals of the Fifth Circuit, in Re Bacon, 27 Am. Bankr. Rep. 736, 193 Fed. 34, 113 C. C. A. 358, which is conclusive upon this court.
The inability to procure a discharge as against creditors existing at the time of the filing of the first petition does not prevent a discharge as against creditors created since the filing of the first petition. Collier, supra, p. 566. No objection has been filed against the grant of discharge as to creditors created since the filing of the first petition.
It is therefore ordered that the petition for discharge as against creditors existing at the time of the filing of the first petition is denied, but as against creditors created since the filing of the first petition it is granted.